    Case 19-90927          Doc 272       Filed 11/02/20 Entered 11/02/20 12:11:07                     Desc Main
                                          Document     Page 1 of 4




     IT IS SO ORDERED.

     SIGNED THIS: November 2, 2020



                                _______________________________
                                Mary P. Gorman
                                United States Bankruptcy Judge
    ___________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION

    In re:                                                      § Chapter 11
                                                                §
    EP TECHNOLOGY CORPORATION USA1                              § Case No. 19-90927
                                                                §
                                       Debtor.                  § Honorable Mary P. Gorman
                                                                §


      ORDER (I) APPROVING THE USE OR SALE OF CERTAIN OF THE DEBTOR’S
        ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
                 INTERESTS; AND (II) GRANTING RELATED RELIEF

             This matter having come to be heard on the Motion (the “Motion”)2 of EP Technology

Corporation USA (the “Debtor”) seeking authority to use or sell the property described in the

Motion (the “EP Tech Goods”):



1
   The Debtor's tax identification number is XX-XXXXXXX. The location of the Debtor's headquarters and service address
is 1401 Interstate Dr., Suite B, Champaign, IL 61822.
2
    Capitalized terms used herein and not otherwise defined shall have the meaning ascribed such term in the Motion.

{00177059}
 Case 19-90927       Doc 272      Filed 11/02/20 Entered 11/02/20 12:11:07            Desc Main
                                   Document     Page 2 of 4



         IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted as set forth herein.

         2.    The Debtor is authorized to execute the Agreement attached to the Motion as

Exhibit 1 as well as any other acts as may be reasonable and necessary to consummate the sale of

the EP Tech Goods.

         3.    Pursuant to 11 U.S.C. §§363(b) and (f), and upon completion of the exchange of

the EP Tech Goods and the receipt by the Debtor of the New Goods, the transfer of the EP Tech

Goods to ShenZhen free and clear of all interests and the transactions contemplated thereby are

approved in all respects. For the avoidance of doubt, UPS Capital Corporation (“UPS”) retains a

security interest in the EP Tech Goods until completion of the exchange of the EP Tech Goods and

Debtor’s receipt and acceptance of the New Goods, and UPS obtains a security interest in the New

Goods upon delivery to the Debtor in the same validity, extent and priority as existed in the EP

Tech Goods immediately prior to the sale and exchange. Further, any and all claims, liens, interests

and encumbrances of UPS with respect to the New Goods shall attach to the proceeds of any sale

of the New Goods in the same validity, extent and priority as existed immediately prior to the sale.

         4.    Except as specifically provided in the Agreement, ShenZhen shall not be liable for

any claims against the Debtor or any of its predecessors or affiliates or any other third party

whatsoever.

         5.    The transactions contemplated by the Agreement are undertaken by ShenZhen in

good faith, as that term is used in section 363(m) of the Bankruptcy Code, and accordingly, the

reversal or modification on appeal of the authorization provided herein by this Order to

consummate the sale shall not affect the validity of the sale to ShenZhen. ShenZhen is a purchaser

in good faith of the EP Tech Goods and is entitled to all of the protections afforded by section

363(m) of the Bankruptcy Code.
{00177059}
                                               -2-
                                                                                      DOCS_SF:92700.5
 Case 19-90927      Doc 272     Filed 11/02/20 Entered 11/02/20 12:11:07          Desc Main
                                 Document     Page 3 of 4



         6.   This Order shall be effective and enforceable immediately upon entry, and any stay

of orders provided for in Bankruptcy Rules 6004(h) and any other provision of the Bankruptcy

Code or Bankruptcy Rules shall not apply.

                                            ###




{00177059}
                                             -3-
                                                                                   DOCS_SF:92700.5
 Case 19-90927     Doc 272       Filed 11/02/20 Entered 11/02/20 12:11:07   Desc Main
                                  Document     Page 4 of 4




APPROVED FOR ENTRY

/s/ Angela M. Snell
Angela Snell (Bar No. 6307044)

FactorLaw
105 W. Madison St., Suite 1500
Chicago, Illinois 60602
Telephone No.: 312.878.6976
E-mail: asnell@wfactorlaw.com

Attorney for Debtor EP Technology Corporation U.S.A.




{00177059}
                                            -4-
                                                                            DOCS_SF:92700.5
